Citation Nr: 0518377	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  02-05 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrision, Montana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at St. James 
Community Hospital in November 2001.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

According to the March 2002 Statement of the Case, the 
veteran served on active duty from August 1968 to August 
1970.  He has not reported otherwise.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 determination of the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Fort Harrison, Montana, 
which denied reimbursement or payment of the cost of 
unauthorized medical treatment provided at St. James 
Community Hospital in November 2001.  

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Veterans 
Law Judge at the Regional Office.  Although he was notified 
of the time and date of the hearing by mail, he failed to 
appear and neither furnished an explanation for his failure 
to appear nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.702(d) (2004), when an appellant 
fails to appear for a scheduled hearing and has not requested 
a postponement, the case will then be processed as though the 
request for a hearing had been withdrawn.  

The Board remanded the issue that is the subject of this 
decision in July 2004.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran incurred medical expenses at a private 
medical facility from November  4, 2001, to November 10, 
2001.

3.  VA payment or reimbursement of the costs of the private 
medical care provided from November  4, 2001, to November 10, 
2001, was not authorized prior to the veteran's undergoing 
that treatment.

4.  The veteran is not currently service-connected for any 
disability.

5.  The veteran did not receive treatment through the VA 
health care system in the 24-month period preceding emergency 
care.

CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided in November 2001 have not been 
met.  38 U.S.C.A. §§ 1703, 1725, 5107 (West 2002); 38 C.F.R. 
§§ 17.54, 17.120, 17.121, 17.1000-17.1004 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 
38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 
16 Vet. App. 132, 138 (2002).  In the circumstances of this 
case, there is no further duty to notify or to assist.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

Analysis

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in November 2001.  See 38 U.S.C.A. § 1703(a); see also 
38 C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at the 
private facility.  Moreover, specific formalities which must 
be followed under 38 C.F.R. § 17.54 were not complied with 
here, as a result of which proper authorization from VA was 
not obtained.  Accordingly, the Board must conclude in this 
case that prior authorization for the private medical 
treatment received from November 4, 2001, to November 10, 
2001, was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran 
who has a total disability, permanent in 
nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a veteran 
who is participating in a rehabilitation 
program and who is medically determined 
to be in need of hospital care or medical 
services for reasons set forth in 
38 C.F.R. § 17.48(j); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria, as the 
evidence shows, and the veteran does not dispute, that the 
treatment he received from November 4, 2001, to November 10 , 
2001, was for a nonservice-connected disorder not associated 
with or aggravating an adjudicated service-connected 
disability (the veteran has not established service 
connection for any disability).  Moreover, the evidence does 
not show that the veteran was rated as permanently and 
totally disabled and was participating in a rehabilitation 
program at the time of his care in November 2001. 
Accordingly, there is no basis to establish entitlement to 
payment or reimbursement under 38 C.F.R. § 17.120.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2004).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106- 177.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment; (f) The veteran 
is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided 
(38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002 (2004).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  1)  July 19, 2001; 2)  
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; 3)  the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or 4)  the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  See 38 C.F.R. 
§ 17.1004 (2004).

As an initial matter, the Board must determine if the veteran 
received treatment at a VA medical facility in the 24-month 
period preceding the November 2001 treatment for which he is 
applying for reimbursement.

The evidence indicates that the veteran received no such 
treatment prior to November  2001. He has noted on several 
occasions that prior to the private treatment in November 
2001 he had not been ill and had not required medical care.  
The record does not demonstrate that the veteran has disputed 
the lack of VA treatment in the 24 months prior to November 
2001 at any time during the appeals process.

The veteran asserts that because he was never specifically 
notified of the eligibility provision requiring VA treatment 
in the 24 months prior to November 2001, he should be granted 
entitlement to the benefits claimed.  Although the appellant 
was apparently unaware of the eligibility requirement, the 
U.S. Court of Appeals for Veterans Claims has held that 
alleged ignorance cannot be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947). See also Velez v. West, 
11 Vet. App. 148, 156-57 (1998).  The Court in Morris noted 
that the Supreme Court of the United States had held that 
persons dealing with the Government are charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance. See Morris, 1 Vet. App. at 
265.

The veteran's claim of entitlement to reimbursement for 
medical expenses must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  While the Board is 
sympathetic toward the veteran, it is bound by the law, and 
its decision is dictated by the relevant statutes and 
regulations.  Moreover, the Board is without authority to 
grant benefits simply because it might perceive the result to 
be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not 
been provided for by Congress."  Smith v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy one of the criteria 
listed in 38 C.F.R. § 17.1002.  The benefit sought on appeal 
must, accordingly, be denied.

ORDER

The claim of entitlement to reimbursement or payment of the 
cost of unauthorized medical treatment provided at St. James 
Community Hospital in November 2001 is denied.
 


	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


